Citation Nr: 1719828	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right-hip disorder.

2.  Entitlement to service connection for left-hip disorder.

3.  Entitlement to service connection for right-knee disorder.

4.  Entitlement to service connection for left-knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

The Veteran had active duty for training service from September 1980 to February 1981, active duty service from May 1984 to May 1988 with the United States Army, active duty service from December 1990 to June 1991, and subsequent service in a Reserve component.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hip and knee strains.  The Veteran timely appealed the decision.

The Board previously considered the claims in November 2014, on which occasion they were remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.  In February 2014, the Veteran's primary care provider completed a certification for the U.S. Department of Labor indicating that the Veteran was seeing a rheumatologist for arthritis.  To date, no records have not been obtained from the Veteran on his treatment by the rheumatologist.  In this regard, the Board notes that the most recent VA examination reports do not show current diagnosis for the hips and right knee.  The Board finds the outstanding records from the rheumatologist to be relevant as they may contain evidence of current diagnosis or chronic disorder.  As such, the Board finds a remand for such records is needed.  

In February 2016, the Veteran indicated that the January 2016 VA examinations conducted for his knees and hips were inadequate.  He has asserted that the range of motion measurements were not properly taken and that he had taken painkillers prior to the examinations.  In light of such contentions and the need to obtain potentially relevant records, the Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all medical providers (VA and private), to specifically include the rheumatologist noted in the February 2014 Department of Labor form, from whom he has received treatment for his hips and knees, and request him to complete and return the proper release(s) (VA Form 21-4142, Authorization and Consent to Release Information) for the identified treatment records for each medical treatment provider identified, to include records of treatment by his rheumatologist.  After obtaining completed releases, the AOJ should attempt to obtain and associate with the claims file all outstanding, pertinent treatment records.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.  

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for appropriate VA examination(s) for his bilateral hip and bilateral knee strains.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following, for each hip and for each knee:

 a.  Does the Veteran currently have any disabling conditions in his hips or knees since this appeal began in November 2009?

 b.  Are any hip and knee disabilities shown on examination or at any other time during the claim period (from November 2009) at least as likely as not related to service?

Consider all lay and medical evidence, including the Veteran's complaints of bilateral hip and knee pain from 2003 and his November 2010 and June 2012 assertions that being a parachutist increases the likelihood of injuries in the knees and hips.  In addition, consider the Veteran's remarks to the January 2016 VA examiner that he attributes his bilateral hip pain to carrying equipment and parachute jumping.

Consider also all findings and rationales reflected in the September 2010 and January 2016 VA examinations.  Furthermore, consider statements from the Veteran's primary care provider in December 2010, June 2012, and October 2014 indicating that the Veteran's conditions are directly connected to his service as a paratrooper and a bomb disposal officer and that the conditions started while he was on duty and continued through his career.  Consider also all medical treatment records during and after the Veteran's services, including any records obtained from his rheumatologist.

For purposes of the examinations, consider the Veteran competent to provide lay statements.

Provide a clear and comprehensive rationale for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration of all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

